ALD-174                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1334
                                      ___________

                                WILLIE L. GOODMAN,
                                                Appellant

                                            v.

                               JEFF GRONDOLSKY
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. Civil No. 09-5371)
                     District Judge: Honorable Robert B. Kugler
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 28, 2011
         Before: SCIRICA, HARDIMAN AND VANASKIE, Circuit Judges

                              (Opinion filed: May 17, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Willie L. Goodman, a prisoner incarcerated at the Federal Correctional Institution

in Fort Dix, New Jersey, appeals from an order of the District Court denying his petition

for a writ of habeas corpus. For the following reasons, we will summarily affirm.
                                            I.

       In January and February of 1998, Goodman committed two drug-related offenses

while he was on parole from a sentence imposed by the State of New Jersey. As a result,

Goodman was remanded to state custody and sentenced on May 17, 1998, to 15 months

of imprisonment for violating his parole. Goodman was subsequently released to federal

authorities on a writ of habeas corpus ad prosequendum. After pleading guilty to

possession with the intent to distribute crack cocaine, Goodman was sentenced on June

24, 1999, by a judge in the District of New Jersey, to 198 months of imprisonment to run

consecutively to the state term he was serving on the parole violation. On April 7, 2000,

the state paroled Goodman into federal custody and his federal term began to run from

that date.1

       After challenging the calculation of his sentence through the federal Bureau of

Prison’s (“BOP”) administrative remedy program, Goodman filed a petition for a writ of

habeas corpus, pursuant to 28 U.S.C. § 2241, in the District Court. Goodman asserted

that the BOP failed to credit him with 379 days that he served in state custody between

March 25, 1999, when he first became eligible for parole, and April 7, 2000, when he

was released into federal custody. The District Court denied the petition and Goodman

timely appealed.


       1
         At the time Goodman was paroled, he was already in federal custody pursuant to
a federal writ. Although federal authorities apparently did not learn that Goodman had
been paroled until May 3, 2000, the BOP calculated his federal sentence as commencing
on the date he was actually paroled, April 7, 2000.
                                            2
                                             II.

       The District Court had jurisdiction over Goodman’s habeas petition pursuant to 28

U.S.C. § 2241. See Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 242 (3d Cir. 2005).

We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review the

District Court’s denial of Goodman’s habeas petition de novo, see Vega v. United States,

493 F.3d 310, 314 (3d Cir. 2007), and may summarily affirm if no substantial question is

presented by the appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       The authority to calculate a federal sentence and provide credit for time served has

been delegated to the Attorney General, who acts through the BOP. United States v.

Wilson, 503 U.S. 329, 333-35 (1992). In calculating a federal sentence, the BOP first

determines when the sentence commenced and then determines whether the prisoner is

entitled to any credits toward his sentence. See 18 U.S.C. § 3585. We conclude that the

BOP correctly calculated Goodman’s sentence and that Goodman’s challenges are

baseless.

       Goodman suggests that his federal sentence should have commenced as of the date

that he was eligible for parole on his state sentence, instead of the date that he was

actually paroled. But the date that Goodman became eligible for parole on his state

sentence is irrelevant because his federal sentence could not have commenced until he

was in federal custody, which did not happen until he was actually paroled by the State of

New Jersey. See Rios v. Wiley, 201 F.3d 257, 274 (3d Cir. 2000) (“[A] prisoner detained

pursuant to a writ of habeas corpus ad prosequendum remains in the primary custody of
                                              3
the first jurisdiction unless and until the first sovereign relinquishes jurisdiction over the

prisoner.”); see also 18 U.S.C. § 3585(a) (providing that a federal sentence commences

on “the date the defendant is received in custody . . .at[] the official detention facility at

which the sentence is to be served”). Accordingly, the BOP properly treated Goodman’s

federal sentence as commencing on April 7, 2000.

       In his traverse, Goodman asserts that the BOP could have nunc pro tunc

designated the state facility where he was serving his state sentence as the place of

federal confinement as of March 25, 1999, pursuant to Barden v. Keohane, 921 F.2d 476

(3d Cir. 1990). Even though Goodman failed to exhaust that claim because he did not

request such a designation during the administrative process, see Mathena v. United

States, 577 F.3d 943, 946 (8th Cir. 2009), we think the District Court appropriately

dismissed it as meritless. See Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000);

cf. 28 U.S.C. § 2254(b)(2). In Barden, a state judge sentenced the defendant to a term of

imprisonment to be served concurrently with an already-imposed federal term. 921 F.2d

at 478. But since the defendant was in primary custody of the state, his federal term did

not commence until he was released into federal custody after having served his state

term, effectively resulting in consecutive service. Id. We recognized that the BOP had

the discretion to nunc pro tunc designate the state facility as the place of federal

confinement so as to allow the sentences to run concurrently. Id. at 483-84. Goodman is

clearly not entitled to his requested nunc pro tunc designation under Barden because there

is no subsequently imposed, concurrent state sentence to consider. Nor is Goodman
                                               4
entitled to relief under BOP Program Statement 5160.05, the relevant BOP internal

policy. This is because the federal judge who sentenced him expressly dictated that his

federal sentence run consecutively to his already-imposed state sentence. See BOP

Program Statement 5160.05, Designation of State Institution for Service of Federal

Sentence (Jan. 16, 2003) available at, http://www.bop.gov/policy/progstat/5160_005.pdf

at 6-7 ¶ 9(4)(f) (explaining that the BOP “will not allow a concurrent designation if . . .

the federal sentencing court ordered the sentence to run consecutively to any other

sentence, or custody in operation, during any time in which the inmate requests

concurrent designation[.]”). Accordingly, we find no merit to Goodman’s claim that the

BOP should have designated his state facility as the place of his federal confinement.

       Goodman’s argument that he should be credited with the 379 days is also baseless.

Since that time has been served on and credited toward Goodman’s state sentence, the

BOP is prohibited from double-counting that time toward his federal sentence.2 See 18

U.S.C. § 3585(b) (requiring credit for time served “that has not been credited against

another sentence”); Wilson, 503 U.S. 329, 337 (1992) (“Congress made clear [in §

3585(b)] that a defendant could not receive a double credit for his detention time.”).

Furthermore, despite Goodman’s assertions, there is simply no evidence in the record that

the federal sentencing court intended for Goodman to be credited with any time served in


       2
        To the extent Goodman seeks a writ of coram nobis with respect to his state
conviction, the District Court correctly recognized that it lacked jurisdiction to entertain
such a challenge. See Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003).

                                              5
state custody. To the contrary, the federal sentencing court clearly intended for

Goodman’s federal sentence to run consecutively to his state sentence.3

       Since Goodman’s appeal does not present a substantial question, we will

summarily affirm.




       3
         To the extent Goodman challenges the validity of his federal sentence by arguing
that the federal sentencing court misunderstood § 5G1.3 of the United States Sentencing
Guidelines, he may not pursue such a challenge in a petition brought pursuant to § 2241.
See United States v. Eakman, 378 F.3d 294, 297 (3d Cir. 2004) (explaining that a
prisoner attacking the validity of his sentence, as opposed to the execution of his
sentence, must proceed under § 2255).
                                             6